DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on October 11, 2021.  As directed by the amendment, Claims 14-18 are new claims.  Claims 1-13 have been canceled.  Claims 14-18 are pending in the instant application.
Regarding the Office Action filed March 14, 2019:
Applicant has resolved all objections to the drawings.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
The claims do not invoke 35 USC 112(f).  Therefore, those invocations are withdrawn.
Applicant has resolved all rejections under 35 USC 112(a) and 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant’s arguments regarding the 35 USC 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has canceled Claims 1-13 and has introduced new Claims 14-18.  See 35 USC 102 and 103 rejections below for more details.  Since the claims are still broad, Examiner 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloch et al. (US 5,549,105).
Regarding Claim 14, Bloch discloses an apparatus for respirating a patient (apparatus of Fig 1), the apparatus comprising: a line system (apparatus of Figs 2-4) for a lead-through of respiratory or anaesthesia gas (gas circuit manifold, Claim 1; for use particularly in anesthetic apparatus, Abstract), said line system having a first connection (connection at 4, Fig 1) for the patient and a second connection to a supply of components of the respiratory or anaesthesia gas (connection at 3, Fig 1) and a third connection for discharge of components of the respiratory or anaesthesia gas (connection at 5, Fig 1), wherein said line system is built from a first part (apparatus of Fig 2) and a second part (apparatus of Fig 3), each of the first part and the second part being substantially plate-shaped (2 and 1 are plate-shaped, Figs 2-4), each of the first part and the second part having an inner surface and an outer surface (both 2 and 1 have inner and 
Regarding Claim 15, Bloch discloses the canal is formed in each of the inner surfaces of the first part and the second part (a body having a first face with a pattern of ribs, cover having a first face with pattern of grooves mating with pattern of ribs of the body, Claim 1), each of the canals having the longitudinal side open toward the inner surface (internal coacting surfaces of a cover and of a body of a subassembly, Column 2, Lines 1-5), the longitudinal sides of the canals connecting with each other during displacement of the inner surfaces of the first part and the second part against each other, the canals forming the flow-through pathway (cover 2 comprises a network of grooves corresponding exactly to the network of ribs of the body 1, Column 2, Lines 50-55; openings 3-5 for connection to gas circuits are disposed on one side of body 1, Column 3, Lines 15-25).
Regarding Claim 16, Bloch discloses the first part and the second part are attachable to each other (a body having a first face with a pattern of ribs, cover having a first face with pattern of grooves mating with pattern of ribs of the body, Claim 1; cover 2 and body 1 are typically assembled by screws received in collar 30, Column 3, Lines 30-35).
Regarding Claim 18, Bloch discloses the layer of material is formed of a silicone material (sealing material is silicone, Claim 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al. (US 5,549,105) as applied to Claim 14 in view of Rusz (US 4,603,691).
Regarding Claim 17, Bloch discloses the claimed invention of Claim 14.  Bloch also discloses the body 1 and cover 2 are preferably made of injection molded thermoplastic material, like polysulfone, permitting disinfection and sterilization treatments (Column 3, Lines 10-15).  Bloch fails to disclose each of the first part and the second part is formed from a polyetherimide material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parts to be made of polyetherimide, as taught by Rusz, since it is known to have a heat deflection temperature that does not distort or degrade due to the sterilizing steam (Rusz: Column 4, Lines 1-15) and is a known thermoplastic used in ventilator devices.  The material is a thermoplastic similar to the thermoplastic taught by Bloch and can withstand the high temperatures used for sterilizing the device similar to the thermoplastic of Bloch.  It is also shown to be a well-known material in ventilators.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785